Consular protection of citizens of the European Union in third countries (debate)
The next item is the Council and Commission statements on consular protection of citizens of the European Union in third countries.
President-in-Office of the Council. - Mr President, this debate on consular protection is, once again, a timely one. A series of events over the last few years have highlighted the importance of consular cooperation among the EU Member States. From Lebanon in 2006, through Chad to the recent tragic events in Mumbai - all have demonstrated the growing risks to citizens of the Union when travelling abroad. The extent of these risks is even greater as increasing numbers of people take advantage of low-cost travel to visit more remote regions of the world.
Cooperation between Member States in this area is therefore important. It offers a better service and an enhanced level of consular assistance. This is of direct benefit to EU citizens.
The Treaties provide us with a basis for this cooperation. Article 20 states clearly, and I quote: 'Every citizen of the Union shall, in the territory of a third country in which the Member State of which he is a national is not represented, be entitled to protection by the diplomatic or consular authorities of any Member State, on the same conditions as the nationals of that state. Member States shall establish the necessary rules among themselves and start the international negotiations required to secure this protection.'
The rules mentioned in this article are set out in a decision which was adopted in 1995. This decision specifies that assistance within a third country may be requested from a Member State other than one's own, on condition that there is no accessible permanent representation or accessible Honorary Consul competent for such matters.
In practice that means that a consul who is asked by a citizen of another Member State for assistance should refuse such assistance if that citizen's authorities (consulate or embassy) are also represented.
The 1995 decision is a decision between the Member States, reflecting the fact that consular assistance and protection is an exclusive national responsibility and that consular relations are governed mainly by the Vienna Convention on Consular Relations.
The rules on cooperation in this area also reflect the fact that consular assistance and protection are viewed differently in different Member States. Some, for example, consider it to be a fundamental right of all citizens. Others consider it to be a service provided by the state. That is why the Treaty refers to consular protection as an 'entitlement' and not a 'right'.
Since the Jolo crisis in 2000, consular cooperation has been further developed to include aspects of crisis management. The terrorist attacks in the US showed that even third countries with sophisticated infrastructure can find it difficult to cope under extreme circumstances.
Member States subsequently drew up guidelines to handle such crises. Although non-binding, they have been used effectively on a number of occasions and have been refined in the light of experience.
The Council has recently developed the 'Lead State' concept. This means that, in the case of a significant incident, particularly in a country where few Member States are represented, one or two Member States can take the lead in coordinating action in matters of protection and evacuation.
There has also been increased cooperation with some countries outside the Union, for example the US, with which we have annual consultations on consular issues. Norway, Switzerland and Canada have also cooperated with the EU on specific incidents, for example during the Lebanon, Chad and Mumbai crises.
The Commission and Council Secretariat are also part of European Consular Cooperation. Several years ago the Council Secretariat set up a secure internet forum through which consular authorities exchange information on issues such as updating travel advice. The Council has also put at the disposal of Member States a sophisticated teleconferencing system which has been widely used during consular crises.
About three years ago, a platform for exchange of information and political coordination of action at EU level was established. This platform is called Crisis Coordination Arrangements (CCA). The two main actors of CCA are as follows: first, the Presidency, assisted by the Council Secretariat and the Commission, decides whether to trigger the CCA; second, COREPER II is the 'action platform' responsible for coordinating Member States' action or preparing any decisions that may need to be taken at EU level.
The main operational tool is the EU Joint Situation Centre (SITCEN) of the Council Secretariat. SITCEN provides logistical and information support.
In addition, successive presidencies have organised regular consular crisis management exercises which have proved particularly valuable. A European Consular Training Programme was launched at the end of 2008 with the aim of improving cooperation between consular officials, both from capitals and in the field. The co-location of consular facilities is also under consideration.
There is certainly more that could be done. Many other issues, for example prison conditions, parental child abduction and consular information policy, are discussed regularly. But we also have to accept the reality that, whilst expectations and demands from citizens grow continually, resources for consular authorities are always limited. Support for improved cooperation in the consular field is not always matched by adequate budgets at the national level. Squaring this circle will remain a challenge.
Experience shows that cooperation in the consular field is valued, and there are a number of cases where we can be pleased with the results. The successful evacuation of over 20 000 EU citizens from Lebanon in 2006 is just one example. The Presidency is committed to taking this work forward, and I would like to thank Parliament for its support.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, I am standing in, today, for my fellow Commissioner Jacques Barrot, who would have liked to have been here in person but has an institutional commitment to attend to.
Under Article 20 of the Treaty establishing the European Community, every citizen of the Union, when in the territory of a third country in which the Member State of which he is a national is not represented, is entitled to protection by the consular authorities of any Member State, on the same conditions as the nationals of that State. Article 20 also provides that the Member States are to establish the necessary rules among themselves to secure this protection. Mr Vondra has already gone into this. In light of this, the Member States have introduced coordination mechanisms for consular protection, in particular through the guidelines laid down in 2006 and 2008, which are not legally binding but which help missions to build their cooperation on the ground.
In addition, Article 20 of the Treaty on European Union obliges the diplomatic and consular missions of the Member States to step up their cooperation.
In December 2008, the Council agreed guidelines for the implementation of the Lead State concept in relation to consular cooperation. Under the guidelines, in a future major crisis with consequences for consular protection in the third country in question, one Member State is to be nominated as the 'Lead State' and assume responsibility for the protection of EU citizens on behalf of the other Member States. The Lead State is to coordinate all the measures implemented by the Member States on the ground and is responsible for ensuring that all EU citizens receive support. Anyone who is entitled to consular protection from their own Member State is entitled to ask the Lead State for assistance.
This is intended to facilitate cooperation between the Member States on the ground, with the idea being that additional resources in the form of staff, funding, equipment and medical teams will be made available. The Lead State is also to be given the responsibility for coordinating and leading measures to provide assistance, reunite people and, where necessary, evacuate citizens to a safe destination, with the assistance of the other Member States affected. However, the Member States need to agree on what exactly is meant by the wording 'in which the Member State [...] is not represented' under Article 20 of the EC Treaty. This should cover situations where an EU citizen, for whatever reason, is unable to reach any mission of his/her own Member State. The Member States are currently working on drawing up joint criteria for this.
That, then, is the situation on paper. The fact that the practical reality can be quite different is something that a few Members of this House can testify. I have seen on the list of speakers that Mr Guardans Cambó, Mr Karim and Mrs Mann intend to speak on this issue. They will certainly be telling us something of their experiences in Mumbai last December. I have the impression, even though only three Member States do not have an embassy in New Delhi and that only seven do not maintain a consulate in Mumbai, that it was still very difficult - and I will express this very carefully - for affected European citizens to obtain adequate protection.
I am pointing this out now because it is, of course, right to learn from experiences such as this. In the light of this experience, the Commission takes the view that there is still much work to be done to ensure that the citizens of the European Union are able to claim - to the full and in real life - the right guaranteed them under Article 20 of the EC Treaty. The citizens expect the European Union to provide added value in their protection in a third country. Protection provided by diplomatic and consular missions is not, at the end of the day, limited to crisis situations, but also covers the provision of assistance in everyday situations.
The Commission proposes, amongst other things, better information for EU citizens - we have already proposed that the wording of Article 20 be printed in every passport and displayed on posters in airports and travel agencies, and we are also working on a consular protection website with the General Secretariat of the Council, which would contain an up-to-date list of the Member States' embassies and consulates in third countries.
As part of its mission of better providing EU citizens with what citizenship of the Union means to them, the Commission is ready to tackle every problem in this field that the citizens bring to its attention and to do everything in its power to realise the rights of protection to which EU citizens are entitled under Article 20.
The entry into force of the Treaty of Lisbon would provide a clear legal basis for EU legal provisions in this area. The new wording of Article 20 of the EC Treaty (Article 23 of the Treaty on the Functioning of the European Union) allows for the adoption of directives 'establishing the coordination and cooperation measures necessary to facilitate such protection'. This means that the Commission could be tabling legislative proposals for this field in the near future.
on behalf of the PPE-DE Group. - (EL) Mr President, I welcome this debate and I thank both the Council and the Commission for their information and presentation to us. I was the rapporteur for the Committee on Civil Liberties, Justice and Home Affairs on the Green Paper on diplomatic and consular protection of Union citizens in third countries and I therefore continue to take a keen interest in developments in this sector.
At the time I maintained that Article 20 should be applied more broadly and should include more rights for European citizens, because this would strengthen the concept of a European nationality and would demonstrate in practical terms the advantages offered by the European Union on a daily basis and would ultimately strengthen European solidarity.
The recent terrorist attack in Mumbai demonstrated the usefulness and the need for reinforced coordination of protection for citizens of Member States of the European Union at such times. The publication by the Council last December of guidelines on the implementation of the consular Lead State concept in the event of a crisis is a first positive step and they contain important ideas. However, we are waiting with a great deal of interest for legally binding proposals.
I realise that there are huge practical difficulties. However, I consider it extremely important that it should be clear how European citizens on the scene of a crisis are to be informed as to who is the Lead State. I do not think that what has been said to date is satisfactory. In all events, I welcome the importance which the French Presidency attached to this issue and I expect the initiatives to be continued by the Czech Presidency.
Mr President, the right to consular and diplomatic protection is one of the pillars of European citizenship. Minister, you cited Article 20 of the Treaty. It is very clear. Every citizen has the right to consular protection. It is not an option, it is a right.
The dramatic events in Mumbai show us, in actual fact, that this right is far from being guaranteed. Levels of protection vary from Member State to Member State, resulting in discrimination in the treatment of citizens who are never given information about the consulate to contact in the event of need. Financial support is visibly lacking between the Member States. European citizens who have lost everything must often face consular offices that are very reluctant to bear the financial costs.
Member States have a duty to put an end to this situation. It is necessary to make guidelines binding and to make information available to citizens. The Union must start negotiations with third countries in order to ensure the necessary diplomatic protection.
However, as you said, Commissioner, the events in Mumbai have also shown the unacceptable absence of a guarantee of diplomatic protection for Members of the European Parliament. The European Union and the Commission in particular must negotiate without delay, and we heard what you told us, Commissioner, and the Council must conclude ad hoc agreements with third countries in order to ensure specific diplomatic protection for Members of the European Parliament. This is the least we can do.
Mr President, today in Europe citizens can travel without crossing borders, can vote in a Member State other than their own, can collect their pension and can benefit from social security in any Member State in which they choose to live. Furthermore, police forces co-operate with each other. A public prosecutor in Stockholm can have somebody arrested in Seville by means of a Euro-warrant, without needing to become directly involved in local procedures.
When it comes to reprimanding citizens for their actions, Member States have been willing to concede sovereignty. However, for the protection of these same European citizens outside the European Union, it is as if they have travelled by time machine; they find that time has stood still once they have left the Union.
Outside the Union, we are just 27 States, 27 administrations, 27 flags and 27 consular systems, or in some cases, not even that. In a crisis, a European citizen loses his or her European status. There is no such thing as European citizenship.
The 180 million Europeans who travel around the world find that they can only receive protection if they change themselves back into Germans, Spaniards, Poles or Italians. As Europeans, they do not exist outside the European Union. This is a serious non-fulfilment of the Treaty and, with all due respect, makes the Council's statement of a few moments ago a piece of science fiction.
All of what the Council said on the supposed implementation of Article 20 of the Treaty, the 'Lead State', video conferences and joint centres, is pure science fiction in an emergency. Moreover, as the Commissioner said, some of us have had cause to experience this state of affairs at first hand.
Article 20 of the Treaty is ineffective: there are no protocols for implementation; there are no legal regulations; there is no information for citizens whatsoever; there are no consequences for anyone who disregards the article.
In the best-case scenario, consuls help each other. There is goodwill, as there may have been in the 19th century, as there may have been in Peking in the 1800s. The situation is this: there is collaboration between consuls who dine together rather than an obligation to jointly serve citizens in respect of a provision of European law.
For that reason, the European Commission has the obligation, including before the Treaty of Lisbon enters into effect and obviously afterwards, to implement Article 20, to make European citizens proud of their passport and to make sure that certain officials understand that the 19th century is over and Europe does exist whenever a European citizen is in trouble in New Delhi, Beirut or wherever else.
Mr President, I would like to state that I do not share this highly critical stance towards the proposal made today by the Vice-President of the European Commission, on behalf of the Council. I do not think that this is a question of having, or not having, a treaty, but rather whether European solidarity is a concept that only features in political statements or whether it is a specific political practice, one that applies to the citizens of various Member States. If the latter is the case, then the treaty is not an indispensable requirement.
During the Slovenian Presidency of the European Union, France represented the European Union in many countries, such as Asia, Africa and Latin America, as Slovenia had no embassies in those places. I am curious as to whether Slovenian citizens, as well as those living in the smaller Member States, would now receive suitable assistance if they applied to the French consulates in those countries. It is a pertinent question.
We should expand the concept of European solidarity. It seems to me that, in reality, the Treaty of Lisbon is not a sine qua non.
- (SK) According to Article 20 of the Treaty establishing the European Community, every citizen of the Union in the territory of a third country shall be entitled to protection by diplomatic or consular authorities under the same conditions as nationals of that State. It is important to stress the need for the Union to develop cooperation in consular services for these purposes.
Europeans are among the most mobile societies in the world, with almost 9 % of citizens travelling to countries where their home country does not have this level of representation. For example, Slovakia, the country I represent in the European Parliament, has a very weak consular presence in Central and Latin America, which are regions that many of our citizens travel to. I must add that despite the obligations on consular services most Europeans do not know their rights and it is a sad fact that even the employees of these organisations are unaware of this.
In order to ensure that people are better informed about consular protection, we should aim for standard European passports to include an extract from Article 20. The importance of consular protection in third countries became apparent in crisis situations such as the tsunami of 2004 or the Lebanese conflict of 2006. Due to differences in consular regulations, citizens of the EU have to cope with as many systems as there are Member States and these systems may have varying legal force and scope.
The recent events in Mumbai show that we have a long way to go in the area of consular services. The establishment of joint European offices would ensure the functional coherence and at the same time would cut the structural costs of diplomatic and consular networks operated by Member States.
- Mr President, it has been stated already that citizens of the Union travel widely. Well, there are approximately 180 million trips made outside of the European Union every year, and - in theory - they are protected under Article 20, as the Commissioner and indeed the Council Presidency have already provided for in this debate.
Under Article 20, there is a requirement for Member States only to provide consular assistance to unrepresented EU nationals on the same terms as their nationals. This difference in approach between Member States is recognised within the action plan of 2007 and 2009.
Of course, there needs to be a criterion as to when and how other consular services should become involved, and these break down basically into three. I am not going to go through them, but the first two are perfectly sensible. The third puts forward a requirement for that citizen to provide proof of his or her nationality, either by means of passport, identity card or other document, for the diplomatic or consular representation to be provided.
There is a real problem here, because for any European citizen who is fleeing a situation, it is perfectly feasible that they may not actually be in possession of such documentation.
Assistance is provided in the event of death, serious accident, serious injury, arrest, detention, assistance to be provided to victims of violent crime, and relief and repatriation of distressed citizens of the Union. It is extensive but not exhaustive. More work needs to be done there.
To make all this happen, we have heard about the concept of a Lead State, which will endeavour to ensure that all EU citizens are assisted and that it will coordinate between Member States.
That is all very good in theory, but in practice I certainly did not see this happen in Mumbai. There was no real sharing of information and intelligence, not the sort of cooperation I expected to see. Instead I saw only competition between Member States, and further centralisation or consolidation of consular services will risk taking away the flexibility missions require on the ground in rapidly changing circumstances.
(DE) Mr President, Mr Karim is absolutely right. The problem is in the very wording, in the fundamentals of Article 20 itself. It is necessary to take account of the reality on the ground. Of course it is. For one thing, not all Member States have consular protection and in many cases what consular protection there is is very limited and the security structures are insufficient even for the consuls themselves.
I have personal experience of this in relation to the German consul, who drove through the night in order to gather his colleagues, with his driver but no security, on roads that were by no means safe. Quite simply, such conditions are unacceptable. You cannot go to countries such as India or to Latin American countries - there are many other countries where a presence is required in such a critical place as Mumbai - and then have only a small number of staff and inadequate security structures. Intelligence is not passed on at all, the Member States have no access to the information, and so on. This means that there is no end to the limitations and it is no wonder that Member States are unable to provide the degree of protection for their own citizens or for their officials to anything like the degree they may wish.
That is why it is important that the Council and the Commission undertake a careful analysis of this issue. You cannot preach about always being present all over the world and seeing Europe as a global partner and then fail to even have in place a security structure and not be in possession of any intelligent information systems. We are simply opening ourselves up to ridicule if we do not thoroughly analyse our own structures and ensure the requisite level of additional protection.
I would thus offer you the urgent advice that you really must carry out a thorough re-evaluation of the structures, that you must carry out simulations, as other States do, and that you must not concentrate solely on the key capitals, the metropolises, but that in these megacountries and megacities you just have to realise that you also need appropriate representation in the other large cities of the world.
Mumbai will happen again. There will be another Mumbai, just as past disasters have been repeated. Realise this and, I urge you to be prepared for it.
- Mr President, Mr Guardans Cambó and others such as Mr Karim and Mrs Mann have illustrated the gap between rhetoric and reality. We cannot even actually agree on what Article 20 means. The minister, speaking in English, said that it was only an 'entitlement' and not a right, whereas Mrs Roure cited the French, which says 'un droit'. But it is certainly in the Charter of Fundamental Rights, where it is enshrined as a right.
We will surely not make progress, unless it is legally confirmed that it is a right with binding EU decisions and common standards and the right to challenge a refusal of protection in the courts.
The minister talked about co-location being under consideration of consular officials. My experience in the field of visa policy is that it is like pushing a boulder uphill trying to get Member States to co-locate.
Commissioner Verheugen referred to practical measures as being in development. But these were promised in the action plan in 2007: a reference in passports, posters, a website in development. Where are these? I searched consular protection on the Europa website and found nothing.
On the Council travel website it says 'under construction', which I think is a metaphor for the fact that we are failing our citizens in failing to put flesh on the bones of the promise of European citizenship.
Mr President, I think it is very important - and I agree with many of the previous speakers - that EU citizens need to feel secure, and I think it is a priority that we look after the security of our citizens when they are outside the European Union, especially in crisis situations such as we had in Mumbai.
I think it is absolutely essential for European citizens to be able to get information in any crisis situation, whether it be a general crisis or a crisis for themselves, and there needs to be an awful lot more clarity in the situation.
Mumbai is a good example of how it does not work. I welcome the idea of a Lead State which was announced recently. I think that is very important, but it is very clear at the moment that the system is not working. I think it should be seen as a priority by all of us to get the system working because, as somebody else said, you really would feel far more European if a Member State embassy looked after you if you were in trouble when you were in the Far East or in South America or somewhere outside the European Union, and I think that that feeling of Europeaness is very important.
(The President cut off the speaker.)
(IT) Mr President, ladies and gentlemen, the ever-increasing mobility of European citizens clearly means that consulates must work together.
The Commission's proposal is welcome, above all because it seeks to simplify the procedures for granting pecuniary advances to citizens in difficulty. Without a doubt, the right to consular protection is currently fragmentary and unevenly distributed. European citizenship often does not exist abroad and people may wish that they were citizens of another country, or even of the Union. I would like to see appeals made to European pride not only when it suits the institutions, but also when it suits the citizen, who may be in difficulty and hoping that his European citizenship may at last be of use to him.
(ES) Mr President, ladies and gentleman, consular protection is a fundamental part of European citizenship. Citizens want to feel European when they are inside the Union, but also when outside Europe. They want the Union to respond to their needs, especially in the event of an emergency.
The Union did not respond properly in Mumbai, as has been the case in other crisis situations. Let me take this minute to explain an idea, an idea that will not be a panacea but will offer genuine assistance to European citizens in third countries.
I would like today to repeat the proposal to set up a European emergency freephone number. This number, which would be printed in passports, together with Article 20, would allow citizens to have access, in their own language, to essential information on the consulates of Member States of the Union which, I stress, would have to help them.
Citizens expect actions and not just words from the Union.
- Mr President, when we become Members of Parliament, we are issued with a laissez-passer - as are a lot of other people who work for the institutions of the Union. I wonder whether the Presidency and the Council understand the worthlessness of this document in Member States.
I had an extremely difficult situation in the Netherlands, when travelling back on the business of this Parliament from Africa. I know of another Member - a British Member - who had difficulty in Dublin. We really need to bring home to our own Member States that this is a travel document of Parliament, the Commission and of the Union and should be fully respected. Those dealing with travel arrangements at airports and ports should be fully briefed as to the worthiness of this document.
I would ask you to take that up with each of the Member States and ensure that it is implemented, because that sort of protection should extend to officials and to Members of Parliament travelling on the business of Parliament.
- Mr President, as an MEP I have had several occasions to contact embassies and consuls because someone was injured, lost, robbed or abducted, or because, tragically, someone died. I am sure this has been the experience of many other MEPs. I am happy to say that, where I was able to deal with an Irish embassy, the work and the cooperation have been excellent. But my own country was not represented in every country, and we had to rely on the embassies of other European countries.
I would just say from experience that, without going into stories, I would like to see more coordination, more help between embassies in the bigger countries where they do have embassies and consuls in almost every country, so as to help all other Member State embassies with their constituents.
President-in-Office of the Council. - Mr President, I think it was, again, a very useful debate. I have a considerable understanding of how important this is for you as Members of the European Parliament because this is an extremely sensitive issue, where you are confronted with the expectations of your citizens, who are going to elect you in the next few months. So I have a full understanding of the issue that you are considering with care and that you are approaching with such critical insight.
The second reason why I have an understanding is that I come from a medium-sized state, the Czech Republic, which is not a former imperial power so it does not have an embassy or a consulate in every corner of the world. So what the Irish and others are expecting from the European Union here is, I think, very logical.
But now I have to speak here on behalf of the Council so you need to respect certain legal grounds which are available to us, and the fact is that the budget and all those issues are important. And we also have to be able to recognise and to differentiate what is the real problem on the one hand and what is the question or issue which needs more clarification.
I was not in Mumbai, and I was listening very carefully to the critical remarks of Mr Guardans Cambó and some others who took part in the European Parliament mission to India at the time that this tragic attack happened. When I was getting ready for the special hearing yesterday, my first question was: is there a Spanish consulate in Mumbai? I have never been there so I do not know this personally. I was repeatedly assured that the Spanish have a consulate in Mumbai and those that were there know this. I think it was simply a matter of a formal obligation for the Germans to assist Mr Guardans Cambó and his delegation, if we are quoting Article 20 and the decision as a whole.
The Spanish sent a plane, as I was informed, to help evacuate its citizens, as did the French and the Germans. For some reason, which I do not understand, Mr Guardans Cambó refused the offer to fly back on the Spanish plane but instead subsequently returned on the French plane.
So I do not know. I just have the information which is available to me. In general I think we all share the opinion that any improvement within the legal framework is certainly desirable, so let me inform you about at least some partial activities of the Czech Presidency to strengthen the consular protection within the current legal framework.
For example, there is a project on including a message in national passports which would inform the holders that they can ask for consular protection from any other Member State embassy or consulate in a third country, provided their country is not represented there. So that is at least an attempt to clarify the situation on the ground.
Second, the Presidency is to intensify and unify the use of emergency travel documents, the ETDs which can be issued by any Member State representation to any Member State citizen who has lost his passport or had it stolen.
Third and finally, the Presidency will also organise the two consular seminars or training courses in order to contribute to this consular protection team in a very practical and effective way.
These events will deal with the CCA system, simulating a real consular crisis. The training will define and carry out practical testing of all relevant mechanisms in the CCA cadre, including cooperation between all authorities and institutions involved. The experience will even, by means of field work, teach the participants how to behave and promptly react in a situation of extreme psychological and time pressure. I do not know whether this will amuse us enough before the elections, but at least it is a contribution which we are bringing to this important issue.
Vice-President of the Commission. - Mr President, the Treaties do not confer any power of initiative on the Commission in the field of consular protection. Within its limited powers, the Commission is trying to boost, as much as it can, the effectiveness of the citizenship rights European citizens are entitled to - see, for example, the Commission Action Plan 2007-2009.
I repeat that the adoption of the Lisbon Treaty would certainly very much improve this situation. I hope that Mrs Sinnott, who shared her experience with us, will use the fact that the Lisbon Treaty would change the situation and her experience to help to organise support for the Lisbon Treaty in Ireland.
The deplorable events in Mumbai show that, already today, there is a clearly a huge margin for improvement if we are to fulfil the legitimate expectations of EU citizens.
- Mr President, I have just a short recommendation to the Council. I appreciate very much what you said, but can you make sure that, once you foresee this kind of simulation today, that you invite some of the people who were actually in Mumbai, because it could give you some insight?
The debate is closed.
Written Statements (Rule 142)
The increasing mobility of EU citizens requires us to adapt our current principles of consular protection to take new circumstances into account. EU citizens must have access to protection and assistance from their own countries, via their diplomatic missions and consulates (Article 3 of the Vienna Convention on Diplomatic Relations and Article 1 of the Vienna Convention on Consular Relations) and, under the provisions of the Maastricht Treaty, additional diplomatic and consular protection beyond the borders of the European Union, which stems from their status as EU citizens. In practice, this means that, while staying in a third country where the Member State of which he is a citizen has no representation, all EU citizens have the right to diplomatic and consular protection from any of the other Member States, according to the same principles as the citizens of that country.
Unfortunately, the critical situation in Mumbai following the bombings last year revealed the shortcomings of many diplomatic offices, in terms of the practical application of Community decisions concerning the security of EU citizens. Dozens of Europeans, including the European Parliament delegation which was in India at the time, encountered administrative problems and disproportionately long waiting periods for receiving copies of lost documents. This proved that it is not easy to implement the concept of European solidarity.
The right to consular protection in third countries is one of the main features of European Union citizenship. The Member States should do all that they can to ensure that it is properly implemented, and guarantee equal treatment and care to all EU citizens.
in writing. - According to Article 20 of the Treaty establishing the European Community 'every citizen of the Union shall, in the territory of a third country in which the Member State of which he is a national is not represented, be entitled to protection by the diplomatic or consular authorities of any Member State, on the same conditions as the nationals of that State'.
At the end of November last year, our colleague, Ignasi Guardans Cambó was in Mumbai during the terrorist attacks and he witnessed several violations of the Treaty by diplomats of some Member States, as citizens of the European Union were differentiated and discriminated against on the basis of their nationalities.
The conduct of the diplomats of some Member States in Mumbai did not only violate the rights of the EU citizens, but also pointed out deficiencies in the EU integration process. Therefore, it is crucially important for the EU to investigate this particular case and take action to ensure that such a situation does not occur again.
I would appreciate it, if the Council and the Commission could assure that the implementation of Article 20 of the Treaty is closely monitored and that every deviation is investigated thoroughly.